UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.1)* First Keystone Financial Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 320655103 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, 1st Floor,Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) November 4, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No.320655103 1. Seidman and Associates, LLC22-3343079 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power22,449 8. Shared Voting Power 9. Sole Dispositive Power22,449 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person22,449 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.92% 14. Type of Reporting Person OO 1 SCHEDULE 13D CUSIP No.320655103 1. Seidman Investment Partnership, LP22-3360359 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power17,500 8. Shared Voting Power 9. Sole Dispositive Power17,500 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person17,500 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.72% 14. Type of Reporting Person PN 2 SCHEDULE 13D CUSIP No. 320655103 1. Seidman Investment Partnership II, LP22-3603662 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power16,404 8. Shared Voting Power 9. Sole Dispositive Power16,404 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person16,404 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.67% 14. Type of Reporting Person PN 3 SCHEDULE 13D CUSIP No. 320655103 1. Broad Park Investors, LLC22-6759307 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power27,650 8. Shared Voting Power 9. Sole Dispositive Power27,650 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person27,650 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.14% 14. Type of Reporting Person OO 4 SCHEDULE 13D CUSIP No.320655103 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power15,400 8. Shared Voting Power 9. Sole Dispositive Power15,400 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person15,400 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)0.63% 14. Type of Reporting Person OO 5 SCHEDULE 13D CUSIP No. 320655103 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power99,403 8. Shared Voting Power 9. Sole Dispositive Power99,403 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person99,403 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)4.09% 14. Type of Reporting Person IN 6 This statement on Schedule 13D which was filed on May 18, 2009, on behalf of Seidman and Associates, LLC ("SAL"), Seidman Investment Partnership, LP ("SIP"), Seidman Investment Partnership II, LP ("SIPII"), Broad Park Investors, LLC ("Broad Park"), LSBK06-08, LLC ("LSBK"), and Lawrence Seidman individually ("Seidman"), collectively the "Reporting Persons" with respect to the Reporting Persons' beneficial ownership of shares of Common Stock ("the Shares") of First Keystone Financial Inc., a Pennsylvania corporation, ("the Issuer") is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the "Schedule 13D". Terms used herein which are definied in the Schedule 13D shall have their respective menaings set forth in the Schedule 13D. 5. Interest in Securities of the Issuer (a)(b)(c) As of the close of business onNovember11, 2009, the Reporting Persons owned beneficially an aggregate of 99,403shares of Common Stock, which constituted approximately4.09% of the2,432,998 shares of Common Stock outstanding as of November 4, 2009, as disclosed in the Issuer's Form 8-K for the period ended November 3, 2009. The Reporting Persons own less than 5% of the outstanding common stock of the Company and therefore are not required to file any additional Schedule 13D amendments. There have not been any transactions, other than previously reported transactions or transactions listed in Schedule A attached hereto,in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reprting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock. 7 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November 12, 2009 /ss/ Lawrence B. Seidman Lawrence B. Seidman, Manager, Seidman and Associates, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership, L.P. /ss/ Lawrence B. Seidman Lawrence B. Seidman, President of the Corporate General Partner, Seidman Investment Partnership II, LP /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, Broad Park Investors, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Investment Manager, LSBK06-08, L.L.C. /ss/ Lawrence B. Seidman Lawrence B. Seidman, Individually 8 Schedule A Entity Date Purch Cost per Share Cost (-Sale) Shares SAL 11/4/2009 11.9473 -29,282.74 -2,451 SAL 11/5/2009 11.9447 -59,723.50 -5,000 Total -89,006.24 -7,451 SIP 11/4/2009 11.8850 -144,996.43 -12,200 Total -144,996.43 -12,200 SIPII 11/4/2009 11.8851 -158,071.68 -13,300 Total -158,071.68 -13,300 LSBK 11/4/2009 11.9473 -29,270.79 -2,450 LSBK 11/5/2009 11.9447 -59,723.50 -5,000 LSBK 11/6/2009 11.8849 -16,044.58 -1,350 LSBK 11/9/2009 11.8797 -2,375.93 -200 LSBK 11/11/2009 11.8395 -23,678.98 -2,000 Total -131,093.78 -11,000 Broad Park 11/11/2009 11.8362 -17,754.24 -1,500 Total -17,754.24 -1,500 9
